UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6092


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MICHAEL J. THOMPSON,

                  Defendant – Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:05-cr-00480-TSE-1)


Submitted:    July 8, 2009                    Decided:   August 14, 2009


Before NIEMEYER and      MICHAEL,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Michael J. Thompson, Appellant Pro Se.  Christina Lundberg
Medzius, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael       J.    Thompson           seeks     to     appeal       the       district

court’s       order        granting       the    Government’s           Fed.        R.    Crim.        P.

35(b) motion.          In criminal cases, the defendant must file the

notice of appeal within ten days after the entry of judgment.

Fed.     R.    App.    P.        4(b)(1)(A);          see     United     States          v.    Little,

392 F.3d 671, 680-81 (4th Cir. 2004) (applying ten-day appeal

period    to    appeal       of    a    Rule     35    order).           Although             the    time

limitations imposed by Rule 4(b) are not jurisdictional, United

States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009), they “must

be     enforced       by     th[e]      court     when        properly        invoked          by     the

government.”           United       States       v.    Mitchell,        518     F.3d          740,   744

(10th Cir.        2008).            The     Government          has      moved       to        dismiss

Thompson’s appeal as untimely.

               The         district        court             entered        its          order         on

December 8, 2008.                Thompson       asserts        that    he     did    not       receive

notice of the order until January 5, 2009.                              He filed his notice

of appeal at the earliest on January 6, 2009, after the ten-day

period     expired         but    within        the        thirty-day       excusable          neglect

period.        Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).                    Because the notice of appeal was

filed within the excusable neglect period, we remand the case to

the district court for the court to determine whether Thompson

has     shown     excusable            neglect        or     good     cause       warranting           an

                                                  2
extension   of   the   ten-day   appeal   period.   The   record,   as

supplemented, will then be returned to this court for further

consideration.



                                                             REMANDED




                                   3